Exhibit 10.6

 

QUICKSILVER RESOURCES INC.

 

Description of Non-Employee Director Compensation

 

Each non-employee director of Quicksilver Resources Inc. (“Quicksilver”)
receives an annual fee of $120,000 per year.

 

Subject to approval of amendments to the Quicksilver Resources Inc. 2004
Non-Employee Director Stock Option Plan (the “2004 Plan”) by Quicksilver’s
stockholders at Quicksilver’s 2005 Annual Meeting, in 2005, the non-employee
directors will be paid $35,000 of the fee in options under the 2004 Plan,
$25,000 of the fee in restricted stock under the 2004 Plan and $60,000 of the
fee in cash (subject to elections by non-employee directors made in 2004 to
receive a portion thereof in options under the 2004 Plan). Beginning 2006, the
non-employee directors will be paid $60,000 of the fee in restricted stock under
the 2004 Plan and $60,000 of the fee in cash (or, at the election of the
non-employee directors, in restricted stock or options under the 2004 Plan).

 

If the stockholders do not approve the amendments to the 2004 Plan, each
non-employee director will be paid $35,000 of the fee in options under the 2004
Plan, $35,000 of the fee in cash (subject to the elections by non-employee
directors in 2004 to receive a portion thereof in options under the 2004 Plan)
and the balance of each non-employee director’s annual fee of $120,000 in cash
or other consideration outside of the 2004 Plan.